   THE MLNARIK LAW GROUP, INC.
 1 WILLIAM W. WINTERS (SBN 302818)
   2930 Bowers Avenue
 2 Santa Clara, CA 95051
   Telephone: (408) 919-0088
 3 Facsimile: (408) 919-0188

 4
   Attorney for Defendant
 5 PERICE SIBLEY

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                    SACRAMENTO DIVISION
11

12 DE LAGE LANDEN FINANCIAL SERVICES,                     Case No.: 2:18-CV-02664-JAM-EFB
   INC., for itself and proceeding in the name of
13 CAPITAL MAILING SERVICES, INC.,                                  ORDER
14                  Plaintiff,
15           vs.
16
   CAPITAL MAILING SERVICES, INC; PERICE
17 SIBLEY; TROY FINKS; PROSPER EQUITY,
   INC., a Virginia corporation; PROSPER EQUITY
18 INC., a Wyoming Corporation; and DOES 1
   through 50, Inclusive
19

20                   Defendants.

21

22

23

24

25

26

27

28

                                                    -1-
     ORDER         DE LAGE LADEN FINANCIAL SERVICES v. CAPITAL MAILING SERVICES et al.
             In light of the stipulation to set aside the default of Defendant Perice Sibley and good cause
 1

 2 appearing:

 3 IT IS HEREBY ORDERED THAT the entry of default against Perice Sibley on November 15,

 4 2018 shall be set aside and Defendant’s Answer to Plaintiff’s Complaint attached thereto shall be

 5
     accepted.
 6
     DATED: 11/29/18                               /s/ John A. Mendez______________________
 7
                                                   United States District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -2-
     ORDER          DE LAGE LADEN FINANCIAL SERVICES v. CAPITAL MAILING SERVICES et al.
